United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1867
                                   ___________

Tendayi Tafadzwa Mareya,              *
                                      *
             Petitioner,              *
                                      * Petition for Review
       v.                             * of an Order of the
                                      * Board of Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: September 7, 2006
                                Filed: September 11, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Tendayi Mareya, a native and citizen of Zimbabwe, petitions for review of an
order of the Board of Immigration Appeals (BIA), which affirmed the decision of the
immigration judge (IJ), denying his requests for asylum, withholding of removal, and
relief under the Convention Against Torture (CAT).

      We first hold that we lack jurisdiction to review the BIA’s determination that
Mareya’s asylum application was barred as untimely filed. See 8 U.S.C. § 1158(a)(3)
(“[n]o court shall have jurisdiction to review any determination of the Attorney
General under [8 U.S.C. § 1158(a)(2)]”); Tolego v. Gonzales, 452 F.3d 763, 766 (8th
Cir. 2006) (“this court lacks jurisdiction to review either the IJ’s determination that
the asylum application was not timely filed or the Attorney General’s decision
rejecting the applicant’s complaint of changed circumstances”).

       With respect to Mareya’s requests for withholding of removal or CAT relief,
his own testimony showed that neither he nor any immediate family member was
politically active; he never suffered harm in Zimbabwe based upon his social group
or political opinion; and members of his immediate family were able to travel and live
in Zimbabwe relatively safely. By contrast, his testimony supporting his claim of
feared persecution was vague and speculative. We conclude that the evidence was not
so compelling that a reasonable factfinder would be bound to find the requisite
probability of persecution. Thus, the BIA’s denials of withholding of removal and
CAT relief are supported by substantial evidence in the record. See Wijono v.
Gonzales, 439 F.3d 868, 872, 874 (8th Cir. 2006) (applicant seeking withholding of
removal had burden to show clear probability of persecution; to overcome substantial-
evidence review standard, applicant must show that no reasonable factfinder could fail
to find requisite probability of persecution; independent analysis of CAT claim is not
required if it was based upon same factual basis as withholding-of-removal claim).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-